PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Chad Unterschultz
804 Richards Crescent
Edmonton, AB T6R-1B3

In re Application of: Chad Unterschultz
Serial No.: 16415332         
Filed: May 17, 2019
Docket:  
Title: Capacitive Position Sensing
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to appeal the rejection of the petition to reset a period for reply due to late receipt filed on 17 March 2022.

A review of the record indicates that a requirement for restriction was mailed on September 21, 2021.  On January 13, 2022, Petitioner filed a Petition to Reset a Period for Reply alleging that the restriction requirement of September 21, 2021, arrived after November 29, 2021, and asking for leave to file a late reply.  This petition was dismissed on February 28, 2022, because petitioner did not meet the requirements necessary to reset the period for reply.  On March 4, 2022, petitioner responded to the restriction requirement of September 21, 2021.  

The instant petition was filed on March 17, 2022, and petitioner is asking to appeal the petition decision of February 28, 2022.  However, petitioner has replied to the restriction requirement of February 28, 2022, and there is no period that can be reset.  Therefore, there is no further time needed to reply to the restriction requirement.

Accordingly, the petition is DISMISSED-AS-MOOT.    

Any inquiry concerning this decision should be directed to Jessica Han at (571) 272-2078. 

/Matthew W. Such/__________________________
Matthew W. Such, Director
Technology Center 2800

MS:jw